       Case 1:00-cr-00977-JGK Document 168 Filed 09/21/20 Page 1 of 2




                                 l     •    _..   .




 Federal Defenders !. I, ~)~r-,~ :_;,                         J1\) ' ·                      _
                                                                     52 Duane Street-10th Floon New York, NY 10007
                                                                                                                                 Sou thern Dis trict

 O F NE W YORK, INC.             ;. ; D0C ~E!~: ;:                                          Tel: (212) 417-8700 Fax: (212) 571-0392
                                                                                                                       I
                                 I
                                 '
                                     !r <  i:::I""'.,. , ( 1' ~
                                       _,L,_ , _,     .I. ~          •
                                                                         c    t I f
                                                                         _,. . "· • •   f
                                                                                            i ,-•   •   -
                                                                                                            f ]· -•
                                                                                                                .._
                                                                                                                       '   I

 DaviJ E. Parton                 t ;                                                                                   1 Sourlw rn   l>1,tru r of Nr w lf'•rJ.

 Excn mve U,rec wr
                                 I~~~~-~~;·'~~l ~Su~ --1/.ii~o~i:                                                               )~~;:~~-~,}~'.~::~'
                               September 18 , 2020

By ECF and Email                                              rtvl             COv/Lf                             ;f-(Jp(L..UV6{                          v/'I{
                                                              fA-OfOSf P SClffovi[                                                          fv/Jr1rrc1J
Honorable John G. Koeltl
United States District Court                                  /Jr Cov,/f6L.                                           f€,,..,,,t,.,,c,,,wc                       IS'
So uthern District of New York
500 Pearl Street                                              f Cf/ (;-/J v Lf!}                                 POI'-           ftl.,tlJ//1'1             ;v6✓6./"'\ IJ(-ft       I~
New York , New York 10007                                      ~()J.~                   Ar                  JO:OQ,11""'.

                     Re : United States v . Kevin Aller                                                                        S'O      CJ/L,l}(f\,€,0,
                         00 CR 977         (JGK)                                                                                  ~                    &>((~ -
Dear Judge Koeltl :                                                                                         9/; ~/40(_}=7 v                                            f   O   J    _..


       I write to request that the Court set a date for a
resentencing hearing at which Mr . Aller and his family may be
present . I have spoken to AUSA Andrew Dember , on behalf of the
Government, who has advised me that he does not object to this
request . A9 the Court noted , whether Mr . Aller should be
afforded a reduction in his sentence "will require careful
consideration ." See Dkt #166 at 39 . Particularly in a case such
as this where Your Honor was neither the trial nor sentencing
judge , Mr . Aller ' s presence in Court could be particularly
useful to the Court in deciding whether to reduce the sentence
in this case.

      I have been advised by the Government that it cannot order
Mr . Aller ' s production for court via writ until the Court sets a
sentencing date . For this reason , the parties jointly propose
the following briefing schedule :

        Defense submission due : October 9 , 2020
        Government submission due : October 30 , 2020
        Defense reply (if any) due : November 6 , 2020
       Case 1:00-cr-00977-JGK Document 168 Filed 09/21/20 Page 2 of 2



Page 2 of 2



     The parties are available for sentencing the week of
November 9 , 2020. Seven weeks should be sufficient time for the
marshals to transport Mr . Aller from USP Lewisburg, where he is
currently incarcerated .

                              Respectfully submitted ,

                                    /s/

                              Jennifer L. Brown
                              Attorney in Charge
                              Federal Defenders of New York
                              Tel : (646) 764 -14 20

cc :   Andrew S . Dember (by email )
       Kevin Aller , Reg . No . 45021 - 054
